Citation Nr: 0216119	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  96-05 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a clothing allowance for 1993, 1994 and 1995.

(The claims for entitlement to a rating in excess of 10 
percent for status post arthroscopy of the right knee with 
arthritis, and entitlement to service connection for 
posttraumatic stress disorder (PTSD) will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 1996 decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a clothing allowance for the years 
1993, 1994 and 1995.

The claims for entitlement to a rating in excess of 10 
percent for status post arthroscopy of the right knee with 
arthritis, and entitlement to service connection for PTSD 
require further development.  The Board will defer 
adjudication of these issues pending additional development 
by the Board.  38 C.F.R. § 19.9(a)(2) (2002).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903(2002).  After giving notice and reviewing 
the response to notice, the Board will prepare a separate 
decisions addressing these issues.


FINDINGS OF FACT

1.  The veteran established his initial entitlement to a 
clothing allowance effective August 1, 1992.

2.  The veteran filed a formal claim for a 1993 annual 
clothing allowance on October 20, 1993.

3.  The veteran filed an informal claim for a 1994 annual 
clothing allowance on July 7, 1995.

4.  The veteran filed a formal claim for a 1995 annual 
clothing allowance on January 7, 1996.

5.  The evidence establishes that the veteran was prescribed 
a prosthetic device which tended to wear out his clothes for 
the years 1993, 1994 and 1995.


CONCLUSION OF LAW

A clothing allowance for the years 1993, 1994, and 1995 is 
warranted.  38 U.S.C.A. § 1162(a) (West 1991); 38 C.F.R. §§ 
3.155(a), 3.810(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a clothing 
allowance for the years 1993, 1994, and 1995.  According to 
his statements and testimony of record, he has continuously 
worn a brace for his service connected right knee disability 
since 1991.  In 1991, he was issued a knee brace by the VA 
Medical Center (VAMC) at Castle Point, NY.  This brace had 
metal stays which dug into his skin and caused him 
discomfort.  Sometime thereafter, he bought a more 
comfortable knee brace with his own funds.  Eventually, the 
knee brace that he purchased broke and he was issued a new 
knee brace at the Philadelphia, PA VAMC in 1995.

In pertinent part, eligibility for a clothing allowance is 
established when the Chief Medical Director or designee 
certifies that because of service connected disability a 
prosthetic or orthopedic appliance is worn or used which 
tends to wear or tear the veteran's clothing.  38 U.S.C.A. § 
1162(a) (West 1991); 38 C.F.R. § 3.810(a)(2) (2002).  
Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b) 
(2002).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year. 38 C.F.R. § 3.810(c)(1) 
(2002).

The veteran has been in receipt of an award of service 
connection for right knee disability since 1972.  His VA 
clinical records reflect that he was prescribed a brace for 
the right knee in October 1990.  In April 1992, he first 
filed a claim for a clothing allowance.  In a decision dated 
July 1992, the RO granted entitlement to a clothing allowance 
effective August 1, 1992.

By letter dated on July 26, 1993, the RO advised the veteran 
of his need to file a claim for a clothing allowance for the 
year 1993 as follows:

You were paid an annual clothing allowance 
last year.  This annual allowance is payable 
to veterans who use a prosthetic or orthopedic 
appliance, including a wheelchair, because of 
a service-connected disability and use of such 
device tends to wear or tear clothing.  This 
means an application such as a rigid spinal or 
cervical brace, rigid extremity brace or a 
wheelchair and not a soft and flexible device, 
such as an elastic support.  The allowance is 
also payable to veterans with a service-
connected skin condition requiring use of a 
physician prescribed medication which causes 
irreparable damage to the veteran's 
outergarments.

If you continue to use such an appliance or 
medication because of your service-connected 
disability, you should complete the statement 
at the bottom of this letter and return it to 
the VA office at the address shown above, so 
that we can determine your current 
entitlement.

On October 20, 1993, the veteran returned the form provided 
by the RO to certify that he continued to wear his right knee 
brace.  The RO, however, never processed this claim.

In a statement dated on September 19, 1994, the veteran's 
representative forwarded an inquiry to the RO as follows:

"Veteran also inquires about status of 
Application for Clothing Allowance dated 
4/21/92 VAF 21-8678."

On July 7, 1995, the RO received a letter from the veteran's 
representative which included the following statement:

September 19, 1994 - The veteran inquired as 
to the status of a clothing allowance which he 
applied f[o]r and received in 1992.  He 
received no explanation with this award.  He 
was not aware that the authorization was only 
for 1992.  He was not informed by the DVA as 
to his responsibilities in regard to 
maintaining the clothing allowance award for 
subsequent years.  He continues to wear a 
metal brace on his right knee and the need to 
maintain the clothing allowance is apparent 
and obvious ... He requests reinstatement of the 
clothing allowance award for 1993 and 
subsequent years.  

The veteran's clinical records from the Philadelphia, PA VAMC 
reveal that he was prescribed another knee brace on August 
23, 1995.

In a cover letter dated December 21, 1995, the veteran's 
representative enclosed three VA Form 8678's requesting a 
clothing allowance for the years 1993, 1994, and 1995.

The RO has determined that the veteran did not timely file 
applications for a clothing allowance for the years 1993 and 
1994.  The RO has accepted the veteran's application for a 
clothing allowance for the year 1995 as timely filed, but has 
determined that the medical evidence fails to establish that 
the veteran was wearing a prosthetic device which tended to 
wear out or tear his clothing.

The record reflects that, in October 1990, the veteran was 
provided a VA issued right knee brace.  The RO established 
initial entitlement to a clothing allowance effective August 
1, 1992.  The Board accepts the veteran's testimony that, 
following VA issuance of a knee brace in October 1990, he 
continued to wear either his VA issued knee brace or a 
similar knee brace which he purchased for the years 1993, 
1994 and 1995.  On this evidence, the Board concedes that the 
veteran wore a prosthetic device which tended to wear out his 
clothes for the years in question.  Thus, the dispositive 
issues on appeal is whether the veteran filed applications 
for a clothing allowance within the 1-year anniversary dates 
as provided by 38 C.F.R. § 3.810(b).

The record clearly reflects that, on October 20, 1993, the 
veteran returned the form provided by the RO to apply for a 
1993 clothing allowance.  The RO, however, never processed 
this claim.  The Board finds, therefore, that the veteran 
filed a formal claim for a 1993 annual clothing allowance on 
October 20, 1993.  This application was timely filed, see 
38 C.F.R. § 3.810(b), and the Board grants a clothing 
allowance for the year 1993.

The record next reflects that the veteran inquired about the 
status of his clothing allowance claim in September 1994, but 
received no answer.  On July 7, 1995, the veteran's 
representative submitted a statement which indicated that the 
veteran continued to wear his knee brace, and that he claimed 
entitlement to a clothing allowance since 1993.  Although 
this statement did not include a "certification" statement, 
see VA Form 21-8678 Application for Annual Clothing 
Allowance, it clearly identified the benefit sought and 
provided enough information to constitute an informal claim.  
38 C.F.R. § 3.155(a) (2002).  The RO received a VA Form 21-
8678 for the year 1994 on January 20, 1996 which, pursuant to 
38 C.F.R. § 3.155, will be accepted as filed on the date of 
informal claim; July 7, 1995.  Therefore, the Board finds 
that the veteran filed an informal claim for a 1994 annual 
clothing allowance on July 7, 1995.  This application was 
timely filed for the year 1994, see 38 C.F.R. § 3.810(b), and 
the Board grants a clothing allowance for the year 1994.

Finally, the record next reflects that the veteran filed a 
formal claim for a 1995 annual clothing allowance on January 
7, 1996.  The RO concedes this filing as timely.  As 
indicated above, the Board has conceded that the veteran wore 
a prosthetic device which tended to wear out his clothes for 
the year 1995.  Therefore, the Board also grants a clothing 
allowance for the year 1995.


ORDER

A clothing allowance for the years 1993, 1994 and 1995 is 
granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

